Title: From John Adams to James Lloyd, 26 March 1815
From: Adams, John
To: Lloyd, James


				
					No. 9.Dear Sir
					Quincy March 26th 1815
				
				1 I now inclose to you, the original Spanish Letter to me, dated Falmouth 10 May 1798 from D. Pedro Joseph Caro apologizing for his not coming to me in Person.2 I next inclose a translation of Pedro’s Letter to Pickering dated Falmouth 10th. May 1798.Sir The annexed Letter of the honourable Mr King to you will serve as a Credential in my favour, in presenting myself to you with the important Mission it announces. An unforseen Accident has frustrated my Voyage hence to your Continent, in his Majesty’s Cutter, which sailed for New York on the 20th April last: and a combination of circumstances requiring my Arrival in South America, with as little delay as possible, I have received Instructions immediately to depart, by the shortest route of the leward Islands, and am ordered to communicate it to the Government, through the medium of you, by transmitting the Packet which I inclose, and which I should have conveyed personally. I pray you to be pleased to deliver it, into the hands of His Excellency the President; and as eventually some answer may be practicable in so interested a business, General Francis de Miranda, our compatriot and the Principal Agent of all Spanish America in Union, a Person extremely well known, and in particular to the honourable Mr King, whose Intervention is, as to both Parties safe and secret, will remain in London.I hope also, you will have the Goodness to receive the first tribute of my respects in the Spanish language and style, as I am unable to render it in English, and that you will not confide the secret to Interpreters that are not known: remaining with the greatest respect, Sir, Your Excellencys most humble ServantPedro Josef Caro.Falmouth 10 May 1798His Excellency Timothy Pickering Secretary of State &c.March 18th. Last night, I received your favour of the 14th. with the Inclosures. I have been and am still desirous that you should see the original Documents, in this great and profound political Intrigue for the pretended, ostensible Independence of South America. They throw some Light on the Policy of England and France, and the Dupery of Spain; at the same time, that in my conscience I believe, as I have always believed, that they prove to a demonstration, the Wisdom of my Missions to France.But before I proceed Mr Lloyd I must settle some Preliminaries, with you.1st. I have no insidious design of drawing from you any Opinion on any Facts Stated, or Inferences or conclusions drawn by me. You may reserve all your Judgments. I only wish to furnish you with Evidence which I believe you never could derive from any other source.2. I pray you to take your own time, to answer or aknowledge my Letters. I wish not to interfere with a moment of Business or Amusement. My Object is to convince convince you, that my Missions to France were not less dictated by deliberate prudence, than compelled by cogent Necessity.3. You can never “trespass on my time or retrospections.” both are at your service. Neither are of any value to me; but as they may possibly, at some times, be of some Use to the Publick or to Posterity. There is not a fact in my Memory that I will not reveal to you, if you ask it.4. I ask your pardon for translating Miranda’s Letter. I believed that you understood the Language; but was not certain; and thought it not amiss to furnish you, with the sense in which I understood it.
				I will now inclose to you Sir, the remainder of the South American Packett, with a request that you would return it to me, with the same punctuality that you have observed in all my former communications.1 A magnificent confederation, Association, Platform, or Conspiracy, call it which you will, of three great Personages, to seperate all South America from Spain, erect an independent Empire, over that vast Region under the form, of a federative Republick. And these three great Personages were, Don Josef del Pozo y Sucre, Don Manuel Josef de Salas, and Don Francisco de Miranda. This was certified to me by Miranda.2. The “Pouvoire” signed and sealed by Josef del Pozo y Sucre, Manuel Josef de Salas and Francisco de Miranda, certified to me by Miranda.I need not proceed farther, Mr Lloyd,! Here is enough to furnish a Volume of Reflections.! Nay, if you were to pursue all the Investigations and Speculations that these Papers suggest, you might write as many Folios as Priestley or Voltaire ever produced.I read all these Papers, over and over, with great and very serious attention: and the oftener I read them, the more my Astonishment was increased. After mature deliberation I knew not whether I ought to laugh or weep. In the sequel laugh I did, most heartily: weep I did not, for I too cordially despized the whole Business to cry over it. Give me leave to recapitulate the heads of some of my Speculations or Reveries upon that occasion.1. What was to be done with these Papers? What was the dictate of my Duty? We are at peace with Spain: We are engaged in a friendly demarcation of the Limits between their Territories and ours: negotiations are in train for compensation for Spoliations on our commerce, with a fair prospect of an amicable Termination. Is it my duty to communicate these documents to Yrujo the Spanish Minister? No. Surely not. I cannot be obliged to act the Part of a Spy a Sycophant or Informer to Spain or any other Nation or Government. Besides, what good can come of it? None, but to expose Miranda to the Guilotine in France, and his Associates, to the  Rack or the Stake in Spain or in Spanish America. Besides, what Feuel would these papers have thrown into the Flames, the Volcano of European Politicks and Wars, at that time?Should I communicate them to Mr Liston the British Minister? Surely not. If Mr Liston had received any Instructions from Mr Pitt, it was his duty to impart them to me.Should I transmit them to the Senate and House in Congress? No. This would give the greatest possible publicity. And what could Congress do with them?Should I summon the heads of Departments lay the Packett before them and ask their opinion and Advice? No. I wanted none of their Advice, in so plain a case. Who ever thought of summoning a board of Mathematicians to deliberate upon the question whether two and two are equal to four.So intuitively obvious and certain did the Answer to every question that I could imagine relative to the subject that my Judgment was made up as soon as I had read the Dispatch. If the British Minister should present a Memorial in the Name of his Master to the Secretary of State, proposing the tripartite Alliance; I should instantly dictate an Answer to the Secretary very civilly and respectfully apologizing for declining the Engagement on Account of the Juvenility of our Nation, the Infancy of our Government the Instability of our Financial Establishments the Aversion of our People to War, the difficulty of raising Men, the vastness, Difficulty and Uncertainty of the Enterprize, and the Want of Powers and Authority in the Agents for South America; and above all as it would be a departure from our established System of Policy a Neutrality in all the Wars of Europe as long as We could preserve it.My reflections did not stop here. What was I to think of Mr Pitt and the British Cabinet? Was it possible that Miranda should be such a Conjurer, as to bewitch Mr Pitt and his Colleagues into a serious belief that South America was to be revolutionised so easily by Miranda and his two Jesuits? Did they believe the South Americans capable of a free Government, or a combination of free federative Republicks according to Miranda’s plan? Or did Mr Pitt deliberately project an insidious Plan to dupe me into a rash declaration of War against France, and a submissive Alliance offensive and defensive with him? Does he think me as raw, awkward and ignorant a Boy, as I know him to be? If he does, he will find himself mistaken. Having dispatched the great and renowned Mr Pitt, in this laconic Style, my next Inquiry was Who, and What is Miranda? He is either an Achilles, hurt by some personal Injury real or imaginary, by being deprived of his Girl as likely as any thing else that We know, who has adopted the Maxim of So many other Heroes “Jura negat Sibi lata, nihil non arrogat Armis”: Or he is a Knight Errant, as delirious as his immortal Countryman, the antient Hero of La Mancha.In the next place, What could I think of Don Joseph del Pozo Y Sucre? And Don Manuel Josef de Salas? I knew nothing about them: but that they were Jesuits. And what were Jesuits? Ask Pascall in his provincial Letters. Spain had abolished the Order, and these might be taking Vengeance for their imaginary Wrongs. They might boil with Revenge against the Kings of Spain for abolishing their Order. They were certainly corrupted by British mercurean Policy. But what was I to think of Don Pablo de Olavide. Here was a fact, a history, a secret, unknown to Pitt, King, Miranda, and all their Jesuits. The Fact is, I personally knew Olavide, his History, his Character. I had been in Company with him, at festive, convivial  Dinners, with The Dukes Rochefaucault, the hereditary Representative of the famous Sully, the Bishop of Langres, a, brother of the great La Moinon, a Duke and Peer who had assisted at the Coronation of the King, at Rheims, where the holy Oil had been poured on the Royal head; that holy Oil which was brought down from heaven in the Bill or the Claws of a Pidgeon.Olavide was an Old Man, had been in Spain, a Great Man. A Member of the Counsell of Sevillle &c &c &c. A head stuffed with Learning; a Curiosity insatiable; touched with the contagious heresy of the holy Church Phylosophic of which Voltaire was the Sovereign Pontiff; he had suffered to escape him, sentiments which alarmed the Inquisition. He was obliged to fly as the Count Daranda had been to France, as an Assylum from the persecutions of the Court and the Inquisition in Spain. In Paris, he was tormented with Ennui; he knew not what to do with himself. He told me “mes Moments ne sont pas si courtes.” He went daily to the Mesmerical Experiments. I heard him say he saw there Miracles as inexplicable as those of the Abby Paris in a former Century.One of the highest Frolics I ever enjoyed was with this Olavide, at a dinner with the highest Characters in France, ecclesiastical and civil, in which the Question was discussed between Olavide and me of an alliance offensive and defensive between North and South America. The History of it would be as diverting as the Feast of Plato.You will see, with what eagerness, Miranda and his Associates courted Olavide to join them: and you will see the total neglect and contempt of them, shewn by Olavide. I was confident he had too much sense, to have any connection with them. They never could get them him to meet them or to answer their Invitations. This Olavide, afterwards hit upon the happy expedient of translating from the French into Spanish, a Work in favour of Christianity, which appeased the Wrath of the Inquisition and procured his Return to Spain.But, who were “The Junta” in Spain? Who were “the Junta” in South America? Whom did Miranda and his two Jesuits represent? Where were their Full Powers?I will not fatigue you with too much speculation at once, I beg you to read the inclosed Papers, and I will soon trespass on your Patience with a few more of my Lucubrations.
					John Adams
				
				
			